Case 1:16-cr-10343-ADB Document 1064-1 Filed 12/18/19 Page 1 of 3




          Exhibit 1
                                  Case 1:16-cr-10343-ADB Document 1064-1 Filed 12/18/19 Page 2 of 3




                  Letters

                  RESEARCH LETTER                                                                           Opioid Prescriber Summary File, we obtained information on
                                                                                                            all claims from physicians who wrote opioid prescriptions (ini-
                  Association of Pharmaceutical Industry Marketing                                          tial or refill) filled for Medicare beneficiaries during 2015.6 We
                  of Opioid Products to Physicians With Subsequent                                          included all physicians with complete, nonduplicate informa-
                  Opioid Prescribing                                                                        tion who had at least 10 opioid claims during 2015, and matched
                  Despite the increasing contribution of heroin and illicitly manu-                         physicians across databases using name and location.7
                  factured fentanyl to opioid-related overdose deaths in the                                     We analyzed 2015 opioid claims in relation to marketing
                  United States, 40% of deaths involve prescription opioids.1 Pre-                          using multiple linear regression. Covariates included 2014
                                                    scription opioids are com-                              opioid claims and the change in total drug claims from 2014
                                                    monly the first opioid en-                              to 2015. We also analyzed 2015 opioid claims in relation to
                  Related articles                  countered in a trajectory                               opioid-related marketing meals in 2014, adjusting for these
                                                    toward illicit consumption.2                            covariates and receipt of industry payments other than
                  Although opioid prescribing has declined nationally, rates in                             meals. Claims were log10-transformed to address skewed
                  2015 were triple those in 1999 and remain elevated in regions                             data. The study was considered exempt by the Brown Uni-
                  of the country with higher numbers of overdoses.3                                         versity Institutional Review Board.
                       Pharmaceutical industry marketing to physicians is
                  widespread, but it is unclear whether marketing of opioids                                Results | In 2015, 369 139 physicians prescribed opioids under
                  influences prescribing. 4 We studied the extent to which                                  Medicare Part D and met study inclusion criteria. In 2014, 25 767
                  pharmaceutical industry marketing of opioid products to                                   (7.0%) of these physicians received 105 368 nonresearch opioid-
                  physicians during 2014 was associated with opioid prescrib-                               related payments totaling $9 071 976. Only 436 (1.7%) physicians
                  ing during 2015.                                                                          received $1000 or more in total. The 3 companies with the high-
                                                                                                            est payment totals were INSYS Therapeutics (which manufac-
                  Methods | We linked 2 US databases. From the Open Payments                                tures Subsys, the fentanyl sublingual spray; $4 538 286), Teva
                  database, we obtained information on all transfers of value                               Pharmaceuticals USA ($869 155), and Janssen Pharmaceuticals
                  from pharmaceutical companies to physicians (“payments”)                                  ($854 251). Marketing included speaking fees and/or honoraria
                  during 2014.5 We identified all nonresearch payments involv-                              ($6 156 757; n = 3115), meals ($1 814 340; n = 97 020), travel
                  ing opioid products, excluding buprenorphine hydrochloride                                ($730 824; n = 1862), consulting fees ($290 395; n = 360), and
                  marketed for addiction treatment. From the Medicare Part D                                education ($79 660; n = 3011). Payments for meals were reported



                  Table. Industry Opioid Marketing in 2014 and Opioid Prescription Claims for Medicare Beneficiaries in 2015

                                                                                             Received ≥1       Opioid Claims in 2015, Mean (SD)          Adjusted Relative Difference in
                                                     Physicians,   Total Payments, $         Payment in        Did Not Receive       Received ≥1         Claims Attributable to Receipt
                      Specialty                      No.           (%)                       2014, No. (%)     Payment               Payment             of Any Payment, % (95% CI)a
                      Overall                        369 139       9 071 976 (100.0)         25 767 (7.0)      134 (281)               539 (945)          9.3 (8.7 to 9.9)
                      Pain medicine                      2565      2 914 912 (32.1)           1424 (55.5)      876 (1301)            1700 (1943)          1.2 (−0.9 to 3.4)
                      Physical medicine and              4599      1 818 627 (20.0)           1385 (30.1)      264 (608)             1071 (1597)          5.4 (2.8 to 8.1)
                      rehabilitation
                      Anesthesiology                     2294      1 417 763 (15.6)            933 (40.7)      500 (976)             1525 (1908)          2.7 (−0.3 to 5.7)
                      Internal medicine and            82 377        785 916 (8.7)            6371 (7.7)       171 (285)               503 (609)          7.2 (6.0 to 8.3)
                      subspecialties, except
                      hematology-oncology
                      Family medicine                  68 950        746 215 (8.2)            8376 (12.2)      213 (309)               460 (564)          6.2 (5.2 to 7.2)
                      Hematology-oncology                8053        452 345 (5.0)             832 (10.3)      108 (127)               165 (183)          3.4 (0.6 to 6.2)
                      Neurology                          5221        358 491 (4.0)             722 (13.8)      101 (263)               541 (998)         11.5 (7.7 to 15.5)
                      Orthopedic surgery               16 313        165 740 (1.8)            2296 (14.1)      135 (172)               252 (424)          2.7 (1.5 to 3.8)
                      General and subspecialty         33 247        173 416 (1.9)            2164 (6.5)         56 (76)                95 (237)          2.9 (1.4 to 4.3)
                      surgery
                      Radiation-oncology                 1729        136 590 (1.5)             169 (9.8)         34 (36)                50 (89)           7.1 (1.2 to 13.4)
                      Otherb                         143 791         101 961 (1.1)            1095 (0.8)         87 (234)              172 (464)          2.3 (−0.3 to 5.0)
                  a
                      Adjusted for physicians’ 2014 opioid prescription claims and change in total           psychiatry, emergency medicine, obstetrics/gynecology, otolaryngology,
                      drug claims from 2014 to 2015.                                                         pediatrics, ophthalmology, and dermatology (all with <$100 000 in total
                  b
                      Includes (in descending order of total dollars of payments received)                   payments).



                  jamainternalmedicine.com                                                                        (Reprinted) JAMA Internal Medicine Published online May 14, 2018         E1

                                                                © 2018 American Medical Association. All rights reserved.

Downloaded From: by U.S. Department of Justice, Catherine Breen on 05/31/2018
                                                             Case 1:16-cr-10343-ADB Document 1064-1 Filed 12/18/19 Page 3 of 3
               Letters



                                                                                                                    Scott E. Hadland, MD, MPH, MS
               Figure. Opioid Prescription Claims in 2015 for 25 471 Physicians
               Who Received Any Industry Meals Related to Opioid Marketing
                                                                                                                    Magdalena Cerdá, DrPH, MPH
               During 2014                                                                                          Yu Li, MD, PhD
                                                                                                                    Maxwell S. Krieger, BS
                                                   900                                                              Brandon D. L. Marshall, PhD
                                                   800
                                                                                                                    Author Affiliations: Grayken Center for Addiction, Boston Medical Center,
               Mean No. of Opioid Claims in 2015




                                                   700                                                              Boston, Massachusetts (Hadland); Department of Pediatrics, Boston Medical
                                                                                                                    Center, Boston, Massachusetts (Hadland); Division of General Pediatrics,
                                                   600
                                                                                                                    Department of Pediatrics, Boston University School of Medicine, Boston,
                                                   500
                                                                                                                    Massachusetts (Hadland); Department of Emergency Medicine, School of
                                                                                                                    Medicine, University of California at Davis, Sacramento, California (Cerdá);
                                                   400                                                              Department of Epidemiology, Brown University School of Public Health,
                                                                                                                    Providence, Rhode Island (Li, Krieger, Marshall).
                                                   300
                                                                                                                    Corresponding Author: Scott E. Hadland, MD, MPH, MS, Grayken Center for
                                                   200                                                              Addiction and Department of Pediatrics, Boston Medical Center, Division of
                                                                                                                    General Pediatrics, Department of Pediatrics, Boston University School of
                                                   100                                                              Medicine, 88 East Newton St, Vose Hall, Room 322, Boston, MA 02118 (scott
                                                                                                                    .hadland@bmc.org).
                                                    0
                                                         1    2   3     4       5      6      7       8   9   ≥10   Published Online: May 14, 2018. doi:10.1001/jamainternmed.2018.1999
                                                                      No. of Meals Received in 2014
                                                                                                                    Author Contributions: Drs Hadland and Li had full access to all of the data in
                                                                                                                    the study and take responsibility for the integrity of the data and the accuracy
               Analysis excludes 296 (1.1%) of the 25 767 physicians who received opioid                            of the data analysis.
               marketing in 2014; these physicians received only nonmeal payments. Error                            Study concept and design: Hadland, Cerdá, Marshall.
               bars represent 95% confidence intervals for the estimates.                                           Acquisition, analysis, or interpretation of data: Hadland, Li, Krieger, Marshall.
                                                                                                                    Drafting of the manuscript: Hadland.
                                                                                                                    Critical revision of the manuscript for important intellectual content: All authors.
               for 25 471 physicians and had a median payment value of $13 (in-
                                                                                                                    Statistical analysis: Hadland, Li, Krieger, Marshall.
               terquartile range, $11-$17).                                                                         Administrative, technical, or material support: Hadland, Krieger, Marshall.
                    Total opioid claims for Medicare beneficiaries decreased from                                   Study supervision: Hadland, Cerdá, Marshall.
               60 055 242 in 2014 to 59 822 155 in 2015 (mean [SD] difference                                       Conflict of Interest Disclosures: None reported.
               per physician, −0.6 [138.6]). Whereas physicians receiving no                                        Funding/Support: Dr Hadland was supported by the Thrasher Research Fund
               opioid-related payments had fewer opioid claims in 2015 than                                         Early Career Award, the Academic Pediatric Association Young Investigator
               in 2014 (mean [SD] difference, −0.8 [114.4]), physicians receiv-                                     Award, and the Loan Repayment Program Award L40 DA042434 (National
                                                                                                                    Institutes of Health/National Institute on Drug Abuse [NIH/NIDA]). Dr Cerdá
               ing such payments had more opioid claims (mean [SD] difference,
                                                                                                                    was supported by R01 DA039962 (NIH/NIDA).
               1.6 [317.1]). In multivariable modeling, receipt of any opioid-
                                                                                                                    Role of the Funder/Sponsor: The sponsors had no role in the design and
               related payments from industry in 2014 was associated with 9.3%                                      conduct of the study; collection, management, analysis, and interpretation of
               (95% CI, 8.7%-9.9%) more opioid claims in 2015 compared with                                         the data; preparation, review, or approval of the manuscript; and decision to
               physicians who received no such payments (Table).                                                    submit the manuscript for publication.
                    Each meal received in 2014 was associated with an increas-                                      Additional Contributions: Jesse Yedinak, MPA, Brown University School of
               ing number of opioid claims in 2015 (Figure). In multivariable                                       Public Health, provided research and administrative assistance. Sandra Galea,
                                                                                                                    MD, DrPH, Boston University School of Public Health, David Fiellin, MD,
               modeling, each additional meal was associated with an increase
                                                                                                                    Yale University School of Medicine, and Jason Vassy, MD, MPH, SM, VA Boston
               of 0.7% (95% CI, 0.6%-0.8%) in opioid claims.                                                        Healthcare System and Harvard Medical School, reviewed the manuscript. No
                                                                                                                    compensation was received for these contributions.

               Discussion | Of physicians who prescribed opioids under Medi-                                        1. Centers for Disease Control and Prevention. Wide-Ranging Online Data for
                                                                                                                    Epidemiologic Research (WONDER). Atlanta, GA: US Department of Health and
               care Part D, 7.0% received nonresearch payments related to opi-
                                                                                                                    Human Services, CDC, National Center for Health Statistics; 2017.
               oid products in 2014. These payments were associated with
                                                                                                                    2. Cicero TJ, Ellis MS, Kasper ZA. Increased use of heroin as an initiating opioid
               greater opioid prescribing in 2015. One company, INSYS Thera-
                                                                                                                    of abuse. Addict Behav. 2017;74:63-66.
               peutics, accounted for 50% of the nonresearch payments.
                                                                                                                    3. Guy GP Jr, Zhang K, Bohm MK, et al. Vital signs: changes in opioid prescribing
                    Our findings add to prior studies of industry marketing                                         in the United States, 2006-2015. MMWR Morb Mortal Wkly Rep. 2017;66(26):
               to physicians by examining receipt of payments in 1 year                                             697-704.
               and prescribing in the subsequent year, and adjusting for                                            4. Hadland SE, Krieger MS, Marshall BDL. Industry payments to physicians for
               overall prescribing trends.                                                                          opioid products, 2013-2015. Am J Public Health. 2017;107(9):1493-1495.
                    Limitations include the possibility of reverse causality be-                                    5. Centers for Medicare & Medicaid Services. 2014 Program Year Open
               cause physicians who receive industry payments may be pre-                                           Payments Dataset. https://www.cms.gov/openpayments/explore-the-data
                                                                                                                    /dataset-downloads.html. Published 2018. Accessed February 12, 2018.
               disposed to prescribe opioids. Our findings establish an asso-
               ciation, not cause and effect.                                                                       6. Centers for Medicare & Medicaid Services. Medicare Part D Opioid Prescriber
                                                                                                                    Summary File 2015. https://data.cms.gov/Medicare-Part-D/Medicare-Part-D
                    Amidst national efforts to curb the overprescribing of opi-
                                                                                                                    -Opioid-Prescriber-Summary-File-201/6i2k-7h8p. Published 2017. Accessed
               oids, our findings suggest that manufacturers should consider                                        January 15, 2018.
               a voluntary decrease or complete cessation of marketing to phy-
                                                                                                                    7. DeJong C, Aguilar T, Tseng C-W, Lin GA, Boscardin WJ, Dudley RA.
               sicians. Federal and state governments should also consider le-                                      Pharmaceutical industry-sponsored meals and physician prescribing patterns
               gal limits on the number and amount of payments.                                                     for Medicare beneficiaries. JAMA Intern Med. 2016;176(8):1114-1122.


        E2     JAMA Internal Medicine Published online May 14, 2018 (Reprinted)                                                                                             jamainternalmedicine.com

                                                                                      © 2018 American Medical Association. All rights reserved.

Downloaded From: by U.S. Department of Justice, Catherine Breen on 05/31/2018
